Title: From George Washington to Adam Stephen, 5 August 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 5 August 1756]
To Lieutenant-Colonel Adam Stephen, at Fort Cumberland.Sir,

Yours of the 20th ultimo and 1st instant, I have just received. I am sorry to hear you even mention recalling Captain McKenzie from his Post. It must have been an extraordinary occasion that would have reconciled me to that proceeding; which wou’d have left Cox’s, Pearsalls and Kirkendalls Forts quite defenceless—to strengthen a Garrison which was only intended to defend the Stores, and might be protected by 100 against musquetry as well as by more; and all the men we have

could not save it against any thing else. I have in order to strengthen the several Garrisons, that maintain the communication with Fort Cumberland, ordered Captain Bell to march to Cox’s, and there remain with twenty men; while the rest of his company is equally divided, one part to strengthen Ashby’s; the other, to protect the Inhabitants at Kirkendalls: By this means McKenzie’s Company will be kept ent[i]re at Pearsalls, and enable him to furnish the stronger Escorts. I hope you will mention that matter to Rutherford, which we talked of at Fort-Cumberland, about recruiting the Rangers: The Militia now can neither serve nor disserve us; for they are by the Governors directions, all called in. The views of the Enemy are designed against the lower Inhabitants—They have laid maryland and pennsylvania waste, as low as Carlyle; the inhabitants of which place we are told, are flying with the utmost consternation: They have made an attempt on the virginia side; killed one, and captivated another on the Conogochieg road, four miles hitherwards; but retreated back, for how long a time, God knows. I communicated the contents of yours to the Doctor, concerning the medicines; and he will send them up so soon as procured—at present he has none of them.
Having occasion to write to Captain Waggener, I have ordered him to despatch the men belonging to your Garrison, immediately. Yesterday I wrote you, and desired that all the Captains would be punctual in making me weekly returns, signed by themselves and Officers; signifying the state & strength of their companies; and shall here repeat these orders; because I am fully resolved to suspend the first Captain (or commander of a Company) that fails in this point; or that is negligent and incorrect in making them out, tho’ they may err but in one man.
By my Returns of the Regiment including Drafts, Scouts and Rangers, I can only make 926 men; while Mr Boyd, exclusive of Captain Hoggs company, has issued pay for 1080. What am I, or what are the Governor and Committee, before whom all those widely different returns must be laid for examination, to think of them?
Sure the least they can say is, that is unhappy for the Country to have officers so little acquainted with the management of their companies, as to make returns to me for 926 men only—and others to the Paymaster for 1080. You desire to have a map

sent you of the lakes, &c. I have none but Evans’s, which you have also: nor have I heard a Syllable from Major Lewis, altho’ Mr Jones is now here from Augusta; nor any thing about an Engagement on the Lakes. I am &c.

G:W.
Winchester, August 5th 1756.    

